Exhibit 10.15

 

F21.240

 

Second Supplemental Agreement to a Secured Loan Facility Agreement dated 30
August 2013 as amended and supplemented pursuant to a First Supplemental
Agreement dated 13 July 2015 and a Supplemental Letter dated 22 December 2015.

 

Dated:          8 June 2016

 

 

 

(1)

Baltic Hare Limited

 

Baltic Fox Limited

 

(as Borrowers)

 

 

(2)

Genco Shipping & Trading Limited

 

(as New Guarantor)

 

 

(3)

Baltic Trading Limited

 

(as Pledgor)

 

 

(4)

DVB Bank SE and others

 

(as Lenders)

 

 

(5)

DVB Bank SE

 

(as Agent)

 

 

(6)

DVB Bank SE

 

(as Security Agent)

 

 

 



Picture 1 [gnk20160630ex101594a3a001.jpg]

--------------------------------------------------------------------------------

 



Contents

 

 

 

 

 

Page

 

 

 

1

Interpretation


2 

 

 

 

2

Conditions


4 

 

 

 

3

Representations


6 

 

 

 

4

Amendments to Loan Agreement


6 

 

 

 

5

Confirmations and Undertakings


10 

 

 

 

6

Notices, Law and Jurisdiction


11 

 

 

 

Schedule 1

The Lenders


12 

 

 

 

Schedule 2

Effective Date Confirmation


13 

 

 

 



 

--------------------------------------------------------------------------------

 



Second Supplemental Agreement

 

Dated:         8 June 2016

 

Between:

 

(1)         Baltic Hare Limited ("Baltic Hare") and Baltic Fox Limited ("Baltic
Fox"), each a company incorporated according to the law of the Marshall Islands
whose registered address is at Trust Company Complex, Ajeltake Road, Ajeltake
Island, Majuro, Marshall Islands, MH 96960 (together the "Borrowers" and each a
"Borrower") jointly and severally; and

 

(2)         Genco Shipping & Trading Limited, a company incorporated according
to the law of the Marshall Islands whose registered address is at Trust Company
Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960 (the
"New Guarantor"); and

 

(3)         Baltic Trading Limited, a company incorporated according to the law
of the Marshall Islands whose registered address is at Trust Company Complex,
Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960 (the
"Pledgor"); and

 

(4)         the banks listed in Schedule 1, each acting through its office at
the address indicated against its name in Schedule 1 (together the "Lenders" and
each a "Lender"); and

 

(5)         DVB Bank SE, acting as agent and arranger through its office at
Platz der Republik 6, D-60325 Frankfurt am Main, Federal Republic of Germany (in
that capacity the "Agent"); and

 

(6)         DVB Bank SE, acting as security agent through its office at Platz
der Republik 6, D-60325 Frankfurt am Main, Federal Republic of Germany (in that
capacity the "Security Agent").

 

Supplemental to a secured loan agreement dated 30 August 2013 as amended and
supplemented by a first supplemental agreement dated 13 July 2015 and a
supplemental letter dated 22 December 2015 (together, the "Loan Agreement") made
between (amongst others) the Borrowers, the Lenders, the Agent and the Security
Agent on the terms and subject to the conditions of which each of the Lenders
agreed to advance to the Borrowers its respective Commitment of an aggregate
amount not exceeding twenty two million Dollars ($22,000,000).

 

Whereas:

 

(A)         At the date of this Second Supplemental Agreement the outstanding
amount of the Loan is eighteen million two hundred and fifty thousand Dollars
($18,250,000).

 

(B)         The aggregate of the Fair Market Value of the Vessels and the value
of any additional security for the time being provided to the Security Agent
pursuant to clause 10.13 (Additional security) of the Loan Agreement should, at
all times, not be less than one hundred and ten per cent (110%) of the amount of
the Loan outstanding as required pursuant to clause 10.13 (Additional security)
of the Loan Agreement.  If a shortfall is to arise, the Borrowers and the New
Guarantor are required to, within thirty (30) days of the Agent's request, at
the Borrowers' option:

 





Page 1

--------------------------------------------------------------------------------

 



(1)         pay to the Security Agent or to its nominee a cash deposit in the
amount of the shortfall to be secured in favour of the Security Agent as
additional security for the payment of the Indebtedness; or

 

(2)         give to the Security Agent other additional security in amount and
form acceptable to the Security Agent in its discretion; or

 

(3)         prepay the Loan in the amount of the shortfall.

 

(C)         In order to avoid a potential breach of clause 10.13 (Additional
security) of the Loan Agreement, the Borrowers have agreed to procure that
additional security is provided to the Security Agent pursuant to clause 10.13.2
(Additional security) of the Loan Agreement and for this purpose the Security
Parties and the Security Agent have agreed to amend the Loan Agreement and the
Security Documents pursuant to the terms and subject to the conditions contained
in this Second Supplemental Agreement.

 

It is agreed that:

 

1             Interpretation

 

1.1          In this Second Supplemental Agreement:

 

"Additional Security Documents" means this Second Supplemental Agreement, the
Collateral Guarantees, the Second Mortgages, the Second Assignments, the Co-
Assureds Assignments and any other agreement or document which may at any time
be executed by any person as additional security for the payment of all or any
part of the Indebtedness.

 

"Baltic Lion" means Baltic Lion Limited, a company incorporated under the laws
of the Republic of the Marshall Islands whose registered address is at Trust
Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH
96960.

 

"Baltic Lion Guarantee" means a guarantee and indemnity to be granted by Baltic
Lion in favour of the Security Agent in form and substance acceptable to the
Security Agent.

 

"Baltic Lion Second Assignment" means a second priority deed of assignment of
the Insurances in respect of the Baltic Lion Vessel to be granted by Baltic Lion
in favour of the Security Agent in form and substance acceptable to the Security
Agent.

 

"Baltic Lion Second Mortgage" means a second preferred Marshall Islands mortgage
over the Baltic Lion Vessel to be granted by Baltic Lion, as owner of the Baltic
Owner Vessel, in favour of the Security Agent, as trustee for and on behalf of
the Finance Parties, in form and substance acceptable to the Security Agent.

 

"Baltic Lion Vessel" means the motor vessel "BALTIC LION" registered in the
ownership of Baltic Lion under the laws and flag of the Republic of the Marshall
Islands with IMO number 9593464 together with all her engines, machinery, boats,
tackle, outfit, fuels, spares, consumable and other stores, belongings and
appurtenances, whether on board or ashore, including any which may in the future
be put on board or may in the future be intended to be used for the Baltic Lion
Vessel if on shore.

 





Page 2

--------------------------------------------------------------------------------

 



"Baltic Tiger" means Baltic Tiger Limited, a company incorporated under the laws
of the Republic of the Marshall Islands whose registered address is at Trust
Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH
96960.

 

"Baltic Tiger Second Assignment" means a second priority deed of assignment of
the Insurances in respect of the Baltic Tiger Vessel to be granted by Baltic
Tiger in favour of the Security Agent in form and substance acceptable to the
Security Agent.

 

"Baltic Tiger Guarantee" means a guarantee and indemnity to be granted by Baltic
Tiger in favour of the Security Agent in form and substance acceptable to the
Security Agent.

 

"Baltic Tiger Second Mortgage" means a second preferred Marshall Islands
mortgage over the Baltic Tiger Vessel to be granted by Baltic Tiger, as owner of
the Baltic Tiger Vessel, in favour of the Security Agent, as trustee for and on
behalf of the Finance Parties, in form and substance acceptable to the Security
Agent.

 

"Baltic Tiger Vessel" means the motor vessel "GENCO TIGER" registered in the
ownership of Baltic Tiger under the laws and flag of the Republic of the
Marshall Islands with IMO number 9593452 together with all her engines,
machinery, boats, tackle, outfit, fuels, spares, consumable and other stores,
belongings and appurtenances, whether on board or ashore, including any which
may in the future be put on board or may in the future be intended to be used
for the Baltic Tiger Vessel if on shore.

 

"Co-Assureds Assignments" means the assignments of Insurances in respect to the
Collateral Vessels to be granted by each co-assured in the relevant Collateral
Vessel's Insurances in favour of the Security Agent in form and substance
acceptable to the Security Agent.

 

"Collateral Guarantees" means together the Baltic Tiger Guarantee and the Baltic
Lion Guarantee.

 

"Collateral Owners" means together Baltic Tiger and Baltic Lion.

 

"Collateral Vessels" means together the Baltic Tiger Vessel and the Baltic Lion
Vessel.

 

"Effective Date" means the date on which the Agent confirms to the Borrowers in
writing substantially in the form set out in Schedule 2 that all of the
conditions referred to in Clause 2.1 have been satisfied, which confirmation the
Agent shall be under no obligation to give if an Event of Default shall have
occurred but which the Agent shall otherwise give promptly.

 

"Finance Parties" means the Agent, the Security Agent and the Lenders.

 

"Second Supplemental Agreement" means the agreement herein contained.

 

"Second Assignments" means together the Baltic Tiger Second Assignment and the
Baltic Lion Second Assignment.

 

"Second Mortgages" means together the Baltic Tiger Second Mortgage and the
Baltic Lion Second Mortgage.

 





Page 3

--------------------------------------------------------------------------------

 



"Security Parties" means all parties to this Second Supplemental Agreement other
than the Finance Parties.

 

1.2         All words and expressions defined in the Loan Agreement shall have
the same meaning when used in this Second Supplemental Agreement unless the
context otherwise requires, and clause 1.2 of the Loan Agreement shall apply to
the interpretation of this Second Supplemental Agreement as if it is set out in
full.

 

1.3         The Agent and the Borrowers hereby designate this Second
Supplemental Agreement as a Finance Document.

 

1.4         All obligations, representations, warranties, covenants and
undertakings of the Borrowers under or pursuant to this Second Supplemental
Agreement shall, unless otherwise expressly provided, be entered into, made or
given by them jointly and severally.

 

2            Conditions

 

2.1          As conditions for the agreement of the Finance Parties to the
request specified in Recital (C) above and for the effectiveness of Clause 4,
the Borrowers shall deliver or cause to be delivered to or to the order of the
Agent the following documents and evidence:

 

2.1.1      an original duly notarised certificate from a duly authorised officer
of each Security Party (a) confirming that none of the corporate documents
delivered to the Agent pursuant to the Loan Agreement have been amended or
modified in any way since the date of their delivery to the Agent, or copies,
certified by a duly authorised officer of the relevant Security Party as true,
complete, accurate and neither amended nor revoked, of any which have been
amended or modified, (b) if applicable, certifying that each document relating
to it specified in Clauses 2.1.3 and 2.1.4 (if applicable) is correct, complete
and in full force and (c) setting out the names of the directors and officers
and details of sharecapital of each Security Party;

 

2.1.2      an original duly notarised certificate from a duly authorised officer
of each Collateral Owner (a) attaching copies of the constitutional documents of
the relevant Collateral Owner together with such other evidence as the Agent may
reasonably require that each Collateral Owner is duly incorporated in its
country of  incorporation and remains in existence with power to enter into, and
perform its obligations under, the Additional Security Documents to which it is
to become a party, (b) certifying that each document relating to it specified in
Clauses 2.1.3 and 2.1.4 (if applicable) is correct, complete and in full force
and (c) setting out the names of the directors and officers and details of
sharecapital of each Collateral Owner;

 

2.1.3      an original, duly notarised resolution of the directors and a
resolution of the shareholders of each Borrower and each Collateral Owner
(together, where appropriate, with signed waivers of notice of any directors' or
shareholders' meetings) approving, and authorising or ratifying the execution of
the Additional Security Documents to which the relevant Borrower and Collateral
Owner is a party and any document to be executed by that Borrower and Collateral
Owner pursuant to this Second Supplemental Agreement;

 





Page 4

--------------------------------------------------------------------------------

 



2.1.4      if required, an original notarially attested and legalised power of
attorney of each Borrower and each Collateral Owner under which the Additional
Security Documents to which the relevant Borrower  and Collateral Owner is a
party and any document are to be executed by that Borrower and Collateral Owner
pursuant to this Second Supplemental Agreement;

 

2.1.5      a certificate of good standing in respect of each Security Party and
the Collateral Owners;

 

2.1.6      the Additional Security Documents, together with all other documents
required by any of them, including, without limitation, all notices of
assignment and/or charge and evidence that those notices will be duly
acknowledged by the recipients;

 

2.1.7      certificate(s) of ownership and encumbrance (or equivalent) issued by
the Registrar of Ships (or equivalent official) at each Collateral Vessel’s
existing port of registry confirming that each Collateral Vessel is on the
Effective Date owned by the relevant Collateral Owner and free of registered
Encumbrances save for a first priority mortgage in favour of the Security Agent,
as trustee for and on behalf of the Finance Parties, and the relevant Second
Mortgage;

 

2.1.8      evidence that each Collateral Vessel is insured in the manner
required by the Additional Security Documents and that letters of undertaking
will be issued in the manner required by the Additional Security Documents,
together with (if required by the Agent) the written approval of the Insurances
by an insurance adviser appointed by the Agent;

 

2.1.9      confirmation satisfactory to the Agent that all legal opinions
required by the Agent will be given substantially in the form required by the
Agent;

 

2.1.10    evidence that any process agent pursuant to the relevant Additional
Security Documents have accepted their appointment as agent for service of
process in relation to any proceedings before the English courts in connection
with the Additional Security Documents and any other documents required by it;
and

 

2.1.11    a copy of any other consent, licence, approval, authorisation or other
document, opinion or assurance which the Agent considers to be necessary or
desirable in connection with the entry into and performance of the transactions
contemplated by any of the Additional Security Documents or for the validity and
enforceability of any of the Additional Security Documents.

 

2.2         The Borrowers undertake to deliver or to cause to be delivered to
the Agent on, or as soon as practicable after, the Effective Date:

 

2.2.1      letters of undertaking in respect of the Insurances as required by
the Additional Security Documents together with copies of the relevant policies
or cover notes or entry certificates duly endorsed with the interest of the
Finance Parties;

 





Page 5

--------------------------------------------------------------------------------

 



2.2.2      the legal opinions specified in Clause 2.1.9, duly executed; and

 

2.2.3      the process agent acceptance letter referred to in Clause 2.1.10,
duly executed.

 

2.3         An agreement by the Finance Parties of the delivery of the documents
and evidence required by Clauses 2.1 and 2.2 at later date shall not be taken as
a waiver of the Agent's right to require production of all the documents and
evidence required by Clauses 2.1 and 2.2.

 

2.4         All documents and evidence delivered to the Agent pursuant to
Clauses 2.1 and 2.2 shall:

 

2.4.1      be in form and substance acceptable to the Agent;

 

2.4.2      be accompanied, if required by the Agent, by translations into the
English language, certified in a manner acceptable to the Agent; and

 

2.4.3      if required by the Agent, be certified, notarised, legalised or
attested in a manner acceptable to the Agent.

 

3            Representations

 

Each of the representations contained in clause 11 of the Loan Agreement shall
be deemed repeated by the Borrowers at the date of this Second Supplemental
Agreement and at the Effective Date, by reference to the facts and circumstances
then pertaining, as if references to the Finance Documents include this Second
Supplemental Agreement.

 

4Amendments to Loan Agreement

 

With effect from the Effective Date:

 

4.1         The definitions contained in Clause 1.1 (other than the definition
of "Effective Date", "Finance Paties", "Second Supplemental Agreement" and
"Security Parties") of this Second Supplemental Agreement shall be added to
clause 1.1 of the Loan Agreement in alphabetical order;

 

         the following definitions shall be added in clause 1.1 of the Loan
Agreement in alphabetical order:

 

    "Collateral Owners’ Indebtedness" means the indebtedness of the
Collateral Owners to the Lenders under the Collateral Owners Loan Agreement;

 

   ""Collateral Owners Loan Agreement" means a loan facility agreement
dated 3 December 2013 made between the banks listed in schedule 1 to such loan
agreement (as lenders), the Agent (as agent and arranger), the Security Agent
(as security agent) and the Collateral Owners (as joint and several borrowers),
as amended, supplemented, novated or replaced from time to time;

 

   ""Second Supplemental Agreement" means the second supplemental agreement
to this agreement dated June 2016 entered into between

 





Page 6

--------------------------------------------------------------------------------

 



the Borrowers, the New Guarantor, the Pledgor, the Lenders, the Agent and the
Security Agent; and

 

    ""Security Cover Ratio" means the ratio of the aggregate of (i) the
Fair Market Value of the Vessels (as determined in accordance with Clause 10.14
(Fair Market Value determination)), (ii) the Fair Market Value of the Collateral
Vessels (as determined in accordance with Clause 10.14 (Fair Market Value
determination)) less the Collateral Owners’ Indebtedness or any other
indebtedness secured by first priority security over the Collateral Vessels and
(iii) the value of any additional security (such value to be the face amount of
the deposit (in the case of cash), determined conclusively by appropriate
advisers appointed by the Agent (in the case of other charged assets), and
determined by the Agent in its discretion (in all other cases)) for the time
being provided to the Security Agent under this Clause 10.13 to the amount of
the Loan outstanding;

 

         where the context so admits, all references to the term "Mortgage"
(however defined) in the Loan Agreement and the Security Documents, shall be
read and construed as including the plural of such term or as referring to each
"Mortgage", as if they were references to each Mortgage in respect of each
Vessel and to each Second Mortgage in respect of each Collateral Vessel;

 

         the definition of "Security Documents" set forth in clause 1.1 of
the Loan Agreement and clause 10.1 of the Loan Agreement shall be construed to
include the Additional Security Documents;

 

         the definition of "Security Parties" set forth in clause 1.1 of the
Loan Agreement shall be construed to include the Collateral Owners;

 

         reference to the term "Vessel" and "Vessels" in clause 10.14 (Fair
Market Value determination) of the Loan Agreement shall be read and construed as
including the Collateral Vessels;

 

         the following sub-clause 1.2.11 shall be added in clause 1.2 of the
Loan Agreement:

 

"a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation.";

 

4.8         the following sub-clause 1.4 (Contractual recognition of bail-in)
shall be added in clause 1 (Definitions and interpretation) of the Loan
Agreement:

 

"1.4        Contractual recognition of bail-in

 

1.4.1       In this Clause 1.4:

 

"Bail-In Action" means the exercise of any Write-down and Conversion Powers.

 

"Bail-In Legislation" means:

 





Page 7

--------------------------------------------------------------------------------

 



(a)          in relation to an EEA Member Country which has implemented, or
which at any time implements, Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms, the relevant implementing law or regulation as described in the EU
Bail-In Legislation Schedule from time to time; and

 

b          in relation to any other state, any analogous law or regulation
from time to time which requires contractual recognition of any Write-down and
Conversion Powers contained in that law or regulation.

 

"EEA Member Country" means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

"EU Bail-In Legislation Schedule" means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

 

"Resolution Authority" means any body which has authority to exercise any
Write-down and Conversion Powers.

 

"Write-down and Conversion Powers" means:

 

(a)          in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule; and

 

(b)          in relation to any other applicable Bail-In Legislation:

 

(i)any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

 

(ii)any similar or analogous powers under that Bail-In Legislation."

 

1.4.2       Notwithstanding any other term of any Finance Document or any other
agreement, arrangement or understanding between the Parties, each Party
acknowledges and accepts that any liability of any Party to any other Party
under or in connection with the

 





Page 8

--------------------------------------------------------------------------------

 



Finance Documents may be subject to Bail-In Action by the relevant Resolution
Authority and acknowledges and accepts to be bound by the effect of:

 

(a)any Bail-In Action in relation to any such liability, including (without
limitation):

 

(i)a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;

 

(ii)a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

 

(iii)a cancellation of any such liability; and

 

(b)a variation of any term of any Finance Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.";

 

         clause 10.13 of the Loan Agreement shall be deleted and replaced as
follows:

 

"10.13 Additional security  If the Security Cover Ratio is less than (a) one
hundred and thirty per cent (130%) during the period commencing on the Signing
Date and ending on 12 July 2015 or (b) one hundred and ten per cent (110%)
during the period commencing on 13 July 2015 and ending on 30 June 2016 or (c)
one hundred and twenty five per cent (125%) during the period commencing on 01
July 2016 and throughout the remainder of the Facility Period, the Borrowers
shall and will procure that the New Guarantor shall, within thirty (30) days of
the Agent's request, at the Borrowers' option:

 

10.13.1  pay to the Security Agent or to its nominee a cash deposit in the
amount of the shortfall to be secured in favour of the Security Agent as
additional security for the payment of the Indebtedness; or

 

10.13.2  give to the Security Agent other additional security in amount and form
acceptable to the Security Agent in its discretion, it being agreed that
security over Fleet Vessels shall, in the Security Agent's discretion acting
reasonably, be acceptable additional security; or

 

10.13.3  prepay the Loan in the amount of the shortfall and any such prepayment
under this Clause 10.13.3 shall be applied in prepayment of the remaining
Repayment Instalments (including the Balloon Amount) on a pro rata basis.

 

Clauses 5.3 (Reborrowing), 6.2 (Voluntary prepayment of Loan) and 6.4
(Restrictions) shall apply, mutatis mutandis, to any prepayment made under this
Clause 10.13 and the value of any additional security provided shall be
determined as stated above.";

 





Page 9

--------------------------------------------------------------------------------

 



       clause 11.1.23 of the Loan Agreement shall be deleted and be replaced
as follows:

 

"11.1.23   Ranking and effectiveness There are no Encumbrances (other than
Permitted Encumbrances) affecting any of the assets of the Borrowers and the
security constituted by the Security Documents is in each case valid, effective
security ranking first in priority other than the Additional Security Documents
which may be ranking second in priority to Encumbrances created in connection
with the Collateral Owners Loan Agreement.";

 

       clause 13.1.19 of the Loan Agreement shall be deleted and be replaced
as follows:

 

"13.1.19   Notice of termination   The New Guarantor or a Collateral Owner give
notice to the Security Agent to determine their obligations under the New
Guarantee or the relevant Collateral Guarantee respectively."; and

 

4.11        clause 18.2.3 (Addresses) of the Loan Agreement shall be deleted and
be replaced as follows:

 

"18.2.3   in the case of the Agent and the Security Agent:-

 

DVB Bank SE

Park House

6th Floor

London EC2M 7EB

England

Fax No: +44 207 256 4352

Email:  TLS.London@dvbbank.com

 

and with a simultaneous copy to:

 

DVB Transport (US) LLC

Attn: Jurek Bochner / Christiane Lombardi

609 Fifth Avenue; Fifth Floor; New York, NY 10017

New York, NY 10017 (USA)

Fax: +1 212-588 0424

Email: Jurek.Bochner@dvbbank.com / Christiane.Lombardi@dvbbank.com".

 

All other terms and conditions of the Loan Agreement and the Security Documents
shall remain unaltered and in full force and effect.

 

5            Confirmations and Undertakings

 

5.1         Each of the Security Parties confirms that all of its respective
obligations under or pursuant to each of the Security Documents to which it is a
party remain in full force and effect, despite the amendments to the Loan
Agreement made in this Second Supplemental Agreement, as if all references in
any of the Security Documents to the Loan Agreement are references to the Loan
Agreement as amended and supplemented by this Second Supplemental Agreement.

 

5.2         The definition of any term defined in any of the Security Documents
shall, to the extent necessary, be modified to reflect the amendments to the
Loan Agreement made in or pursuant to this Second Supplemental Agreement.





Page 10

--------------------------------------------------------------------------------

 



6            Notices, Law and Jurisdiction

 

The provisions of clauses 18 and 23 of the Loan Agreement shall apply to this
Second Supplemental Agreement as if they are set out in full and as if (a)
references to each Party are references to each party to this Second
Supplemental Agreement, (b) references to the Finance Documents include this
Second Supplemental Agreement and (c) references to a Borrower are references to
each Security Party.

 





Page 11

--------------------------------------------------------------------------------

 



Schedule 1

 

The Lenders

 

Names

 

DVB BANK SE

$22,000,000

 

Platz der Republik 6

 

D-60325 Frankfurt am Main

 

Federal Republic of Germany

 

Email: TM.Amsterdam@dvbbank.com marked for the attention of Transaction and Loan
Services

 

 

 

for the purposes of Clause 18 (Notices) of the Loan Agreement with a copy to

 

DVB Transport (US) LLC

 

Attn: Jurek Bochner / Christiane Lombardi

 

609 Fifth Avenue; Fifth Floor; New York, NY 10017

 

New York, NY 10017 (USA)

 

Fax: +1 212-588 0424

 

Email: Jurek.Bochner@dvbbank.com / Christiane.Lombardi@dvbbank.com

 





Page 12

--------------------------------------------------------------------------------

 



Schedule 2

 

Effective Date Confirmation

 

To:

BALTIC HARE LIMITED & BALTIC FOX LIMITED, each of

 

Trust Company Complex

 

Ajeltake Road

 

Ajeltake Island

 

Majuro

 

Marshall Islands

 

MH 96960

 

We, DVB BANK SE, refer to the second supplemental agreement
dated  [            ] 2016 (the "Supplemental Agreement") relating to a secured
loan agreement dated 30 August 2013 as amended and supplemented by a first
supplemental agreement dated 13 July 2015 and a supplemental letter dated 22
December 2015 (together, the "Loan Agreement") made between (amongst others) you
as the as the Borrowers, the banks listed in it as the Lenders, ourselves as the
Agent and ourselves as the Security Agent in respect of a loan to you from the
Lenders of up to $22,000,000.

 

We hereby confirm that all conditions precedent referred to in Clause 2.1 of the
Supplemental Agreement have been satisfied.  In accordance with Clauses 1.1 and
4 of the Supplemental Agreement the Effective Date is the date of this
confirmation and the amendments to the Loan Agreement are now effective.

 

Dated: [        ] 2016        

 

 

Signed:

 

 

 

for and on behalf of

 

 

DVB Bank SE

 

 





Page 13

--------------------------------------------------------------------------------

 



In witness of which the parties to this Second Supplemental Agreement have
executed this Second Supplemental Agreement as a deed the day and year first
before written.

 

Signed and delivered as

)

 

a Deed by

)

 

Baltic Hare Limited

)

 

acting by Apostolos Zafolias

)

 

its duly authorised attorney-in-fact

)

/s/ Apostolos Zafolias

in the presence of:

)

 

 

 

 

Witness signature:/s/ Peter Allen

 

 

Name:       Peter Allen

 

 

Address:   299 Park Avenue, 12th Floor

 

 

                 New York, NY 10171

 

 

 

 

 

 

 

 

Signed and delivered as

)

 

a Deed by

)

 

Baltic Fox Limited

)

 

acting by Apostolos Zafolias

)

 

its duly authorised attorney-in-fact

)

/s/ Apostolos Zafolias

in the presence of:

)

 

 

 

 

Witness signature: /s/ Peter Allen

 

 

Name:      Peter Allen

 

 

Address:   299 Park Avenue, 12th Floor

 

 

                 New York, NY 10171

 

 

 

 

 

 

 

 

Signed and delivered as

)

 

a Deed by

)

 

Genco Shipping & Trading Limited

 

 

acting by Apostolos Zafolias

)

 

its duly authorised attorney-in-fact

)

/s/ Apostolos Zafolias

in the presence of:

)

 

 

 

 

Witness signature:/s/ Peter Allen

 

 

Name:       Peter Allen

 

 

Address:   299 Park Avenue, 12th Floor

 

 

                 New York, NY 10171

 

 

 





Page 14

--------------------------------------------------------------------------------

 



Signed and delivered as

)

 

a Deed by

)

 

Baltic Trading Limited

)

 

acting by Apostolos Zafolias

)

 

its duly authorised attorney-in-fact

)

/s/ Apostolos Zafolias

in the presence of:

)

 

 

 

 

Witness signature: /s/ Peter Allen

 

 

Name:       Peter Allen

 

 

Address:   299 Park Avenue, 12th Floor

 

 

                 New York, NY 10171

 

 

 

 

 

 

 

 

Signed and delivered as

)

 

a Deed by Vikki Madias

)

 

DVB Bank SE (as a Lender)

)

 

acting by

)

 

its duly authorised attorney-in-fact

)

/s/ Vikki Madias

in the presence of:

)

 

 

 

 

Witness signature:/s/ Neil Stocco

 

 

Name:       Neil Stocco

 

 

Address:   One Battery Park Plaza

 

 

                  NY, NY 10004

 

 

 

 

 

 

 

 

Signed and delivered as

)

 

a Deed by Vikki Madias

)

 

DVB Bank SE (as Agent)

)

 

acting by

)

 

its duly authorised attorney-in-fact

)

/s/ Vikki Madias

in the presence of:

)

 

 

 

 

Witness signature: /s/ Neil Stocco

 

 

Name:       Neil Stocco

 

 

Address:   One Battery Park Plaza

 

 

                 NY, NY 10004

 

 

 





Page 15

--------------------------------------------------------------------------------

 



Signed and delivered as

)

 

a Deed by Vikki Madias

)

 

DVB Bank SE (as Security Agent)

)

 

acting by

)

 

its duly authorised attorney-in-fact

)

/s/ Vikki Madias

in the presence of:

)

 

 

 

 

Witness signature: /s/ Neil Stocco

 

 

Name:        Neil Stocco

 

 

Address:    One Battery Park Plaza

 

 

                   NY, NY 10004

 

 

 

Page 16

--------------------------------------------------------------------------------